EXHIBIT 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

INVESTMENT MANAGEMENT TRUST AGREEMENT

by and between

TRIAN ACQUISITION I CORP.

and

WILMINGTON TRUST COMPANY

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Dated as of January 23, 2008

 

 

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

Page

 

ARTICLE I

 

AGREEMENTS AND COVENANTS OF TRUSTEE

2

 

 

 

 

 

ARTICLE II

 

LIMITED DISTRIBUTIONS OF INCOME FROM TRUST ACCOUNT

3

 

2.1.

 

Taxes

3

 

2.2.

 

Working Capital

3

 

2.3.

 

Satisfaction of Stockholder Conversion Rights

3

 

2.4.

 

Expenses of Liquidation and Dissolution

3

 

2.5.

 

No Other Distributions

4

 

ARTICLE III

 

AGREEMENTS AND COVENANTS OF THE COMPANY

4

 

3.1.

 

Instructions

4

 

3.2.

 

Indemnity

4

 

3.3.

 

Fees

4

 

3.4.

 

Stockholder Vote

5

 

ARTICLE IV

 

LIMITATIONS OF LIABILITY

5

 

 

 

 

 

ARTICLE V

 

WAIVER OF CLAIMS AGAINST TRUST ACCOUNT

7

 

 

 

 

 

ARTICLE VI

 

TERMINATION

8

 

 

 

 

 

ARTICLE VII

 

MISCELLANEOUS

8

 

7.1.

 

Procedures for Funds Transfer

8

 

7.2.

 

Governing Law

8

 

7.3.

 

Counterparts

9

 

7.4.

 

Complete Agreement; Amendment; Waiver of Trial by Jury

9

 

7.5.

 

Consent to Jurisdiction

9

 

7.6.

 

Notice; Consent; Requests

9

 

7.7.

 

Assignability

10

 

7.8.

 

Authority to Contract

10

 

7.9.

 

Publicity

10

 

7.10.

 

Third Party Beneficiaries

11

 

 

 

 

 

Schedule A

 

Fee Items

 

Exhibit A

 

Termination Letter

 

Exhibit B

 

Termination Letter

 

Exhibit C

 

Authorized Individuals

 


--------------------------------------------------------------------------------



INVESTMENT MANAGEMENT TRUST AGREEMENT

          This INVESTMENT MANAGEMENT TRUST AGREEMENT (this “Agreement”) is made
as of January 23, 2008 by and between Trian Acquisition I Corp. (the “Company”)
and Wilmington Trust Company, as trustee (the “Trustee”).

          WHEREAS, the Company’s Registration Statement on Form S-1 under the
Securities Act of 1933, as amended, No. 333-147094 (the “Registration
Statement”) for its initial public offering (the “Initial Public Offering”) of
units, each consisting of one share of common stock and one warrant to purchase
one share of common stock, has been declared effective as of January 23, 2008
(the “Effective Date”) by the Securities and Exchange Commission;

          WHEREAS, Deutsche Bank Securities Inc. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated are acting as representatives (the
“Representatives”) of the several underwriters in the Initial Public Offering;

          WHEREAS, Trian Acquisition I, LLC (the “Sponsor”) has agreed to
purchase from the Company an aggregate of 10,000,000 warrants (the “Sponsor
Warrants”) at a price of $1.00 per warrant in a private placement that will
occur immediately prior to the consummation of the Initial Public Offering;

          WHEREAS, as described in the Registration Statement, and in accordance
with the Company’s Amended and Restated Certificate of Incorporation (the
“Certificate of Incorporation”), $788,620,000 of the proceeds of the Initial
Public Offering and the sale of the Sponsor Warrants ($905,608,000 if the
underwriters’ over-allotment option is exercised in full) will be delivered to
the Trustee upon consummation of the Initial Public Offering (such amount
delivered to the Trustee, together with income earned thereon, the “Property”),
to be deposited and held in the Trust Account (as defined below);

          WHEREAS, a portion of the Property consists of $25,920,000 (or
$29,808,000 if the underwriters’ over-allotment option is exercised in full)
attributable to a deferred underwriters’ discount that the underwriters in the
Initial Public Offering have agreed to deposit in the Trust Account until such
time as the Company consummates a Business Combination (as defined in the
Company’s Certificate of Incorporation); and

          WHEREAS, the Company and the Trustee desire to enter into this
Agreement to set forth the terms and conditions pursuant to which the Trustee
shall hold the Property;

          NOW, THEREFORE, for and in consideration of the mutual agreements
herein contained, the parties hereto agree as follows:

--------------------------------------------------------------------------------



ARTICLE I
AGREEMENTS AND COVENANTS OF TRUSTEE

          Subject to the terms and conditions of this Agreement, including
Article IV hereof, the Trustee hereby agrees and covenants to:

                    (a) Hold the Property in trust in accordance with the terms
of this Agreement in a segregated trust account (the “Trust Account”)
established by the Trustee;

                    (b) Manage, supervise and administer the Trust Account
subject to the terms and conditions set forth herein;

                    (c) In a timely manner, upon the written instruction of the
Company, invest and reinvest the Property in United States “government
securities” within the meaning of Section 2(a)(16) of the Investment Company Act
of 1940, as amended (the “1940 Act”), having a maturity date of 180 days or less
or in any money market funds selected by the Company meeting the conditions of
Sections (c)(2), (c)(3) and (c)(4) of Rule 2a-7 promulgated under the 1940 Act
(any such investments may include funds for which the Trustee or an affiliate of
the Trustee serves as an investment advisor, administrator, shareholder
servicing agent, custodian or subcustodian, subject to customary fees and
expenses);

                    (d) Collect and receive, when due, all principal and income
arising from the Property, which shall become part of the “Property” as such
term is used herein;

                    (e) Promptly notify the Company of all communications
received by it with respect to the Property requiring action by the Company;

                    (f) Promptly supply any necessary information or documents
as may be requested by the Company in connection with the Company’s preparation
of the tax returns relating to the Property held in the Trust Account or
otherwise relating to the Trust Account;

                    (g) Participate in any plan or proceeding for protecting or
enforcing any right or interest arising from the Property if, as and when
instructed by the Company to do so;

                    (h) Render to the Company, and to the Representatives if the
Company shall so instruct, monthly written statements of the activities of and
amounts in the Trust Account reflecting all receipts and disbursements of the
Trust Account;

                    (i) Commence liquidation of the Trust Account promptly after
receipt of, and only in accordance with the terms of, a letter (the “Termination
Letter”), substantially in the form attached hereto as either Exhibit A or
Exhibit B, signed on behalf of the Company by its Chairman of the Board, Vice
Chairman, Chief Executive

2

--------------------------------------------------------------------------------



Officer, Chief Financial Officer or other authorized officer of the Company, and
complete the liquidation of the Trust Account and distribute the Property in the
Trust Account only as directed in the Termination Letter and the other documents
referred to therein; provided, however, that in the event that a Termination
Letter has not been received by January 23, 2010 or, if an extension is approved
in accordance with the terms of the Certificate of Incorporation, the last day
of the Extension Period (as defined therein) (the “Termination Date”), the Trust
Account shall be liquidated and distributed in accordance with the procedures
set forth in the Termination Letter attached as Exhibit B hereto and the
documents referred to therein.

ARTICLE II
LIMITED DISTRIBUTIONS OF INCOME FROM TRUST ACCOUNT

          2.1. Taxes. If there is any income or other federal, state or local
tax obligation relating to the Property in the Trust Account as determined by
the Company, then, from time to time, upon the written request of the Company,
the Trustee shall promptly, to the extent there is not sufficient cash in the
Trust Account to pay such tax obligation, liquidate such assets held in the
Trust Account as shall be designated by the Company in writing, and disburse to
the Company by wire transfer, out of the Property in the Trust Account, the
amount indicated by the Company as owing in respect of such tax obligation.

          2.2. Working Capital. Upon the written request of the Company, from
time to time, the Trustee shall distribute to the Company amounts necessary to
fund the Company’s working capital requirements; provided that the Company shall
certify to the Trustee that any amounts requested do not exceed the aggregate
amount of income earned on the Property through the last day of the month
immediately preceding the Company’s request, net of taxes payable in respect of
such income and amounts previously disbursed pursuant to Section 2.1 and this
Section 2.2; and provided further that the Company shall certify to the Trustee
that the total amount of disbursements made pursuant to this Section 2.2 does
not exceed $9,500,000 in the aggregate.

          2.3. Satisfaction of Stockholder Conversion Rights. Upon the written
request of the Company, the Trustee shall distribute to the paying agent
designated by the Company amounts requested by the Company to satisfy the
exercise of stockholder conversion rights in accordance with Section 6.6 of the
Certificate of Incorporation in connection with the approval of an Extension
Period.

          2.4. Expenses of Liquidation and Dissolution. Upon the written request
of the Company, following the receipt by the Trustee of the Termination Letter
in the form attached hereto as Exhibit B, the Trustee shall distribute to the
Company an amount up to $75,000 to pay the Company’s expenses of liquidation and
dissolution; provided that the Company shall certify to the Trustee that such
amount does not exceed the aggregate amount of income earned on the Property
through the last day of the month immediately preceding the Company’s request,
net of taxes payable in respect of such income and amounts previously disbursed
pursuant to Sections 2.1 and 2.2; and provided

3

--------------------------------------------------------------------------------



further that, at the time of making such request, the Company shall certify to
the Trustee that it does not otherwise have available outside the Trust Account
funds necessary to pay the expenses of liquidation and dissolution.

          2.5. No Other Distributions. Except as provided in Sections 2.1, 2.2,
2.3 and 2.4, no other distributions from the Trust Account shall be permitted
other than pursuant to Article I(i) above.

ARTICLE III
AGREEMENTS AND COVENANTS OF THE COMPANY

          3.1. Instructions. The Company shall give all instructions to the
Trustee hereunder in writing, signed by the Company’s Chairman of the Board,
Vice Chairman, Chief Executive Officer, Chief Financial Officer or other
authorized officer. In addition, except with respect to its duties under
Sections 2.1, 2.2, 2.3 and 2.4 above, the Trustee shall be entitled to rely on,
and shall be protected in relying on, any verbal or telephonic advice or
instruction that it in good faith believes to be given by any one of the persons
authorized above to give written instructions. The Company shall promptly
confirm any such verbal or telephonic instructions in writing.

          3.2. Indemnity. The Company shall hold the Trustee harmless and
indemnify the Trustee from and against, any and all claims, actions, suits,
costs or expenses, including reasonable counsel fees and disbursements, or loss
suffered by the Trustee in connection with any claim, action, suit or other
proceeding brought against the Trustee involving any claim or demand that in any
way arises out of or relates to this Agreement, the services of the Trustee
hereunder, or the Property or any income earned on the Property, except for
expenses and losses resulting from the Trustee’s gross negligence, willful
misconduct or bad faith. Promptly after the receipt by the Trustee of notice of
demand or claim or the commencement of any action, suit or proceeding, pursuant
to which the Trustee intends to seek indemnification under this Section 3.2, it
shall notify the Company in writing of such claim (hereinafter referred to as
the “Indemnified Claim”). The Company shall conduct and manage the defense
against such Indemnified Claim; provided that the Company shall keep the Trustee
reasonably informed of the status of such Indemnified Claim; and provided
further that the Trustee may voluntarily participate in such action at its own
cost with its own counsel. The Trustee may not agree to settle any Indemnified
Claim without the prior written consent of the Company. The Company shall not,
without the prior written consent of the Trustee, effect any settlement of any
Indemnified Claim unless such settlement (i) includes an unconditional release
of the Trustee from all liability on such Indemnified Claim and (ii) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act by or on behalf of the Trustee. The obligations and rights contained in
this Section 3.2 shall survive the termination of this Agreement, including the
resignation of the Trustee.

          3.3. Fees. The Company shall pay the Trustee an initial acceptance
fee, an annual fee and a transaction processing fee for each disbursement made
pursuant to

4

--------------------------------------------------------------------------------



Article II as set forth on Schedule A hereto, which fees shall be subject to
modification by mutual agreement of the parties from time to time. It is
expressly understood that said transaction processing fees shall be deducted by
the Trustee from disbursements made to the Company pursuant to Section 2.2. The
Company shall pay the Trustee the initial acceptance fee and first year’s fee at
the consummation of the Initial Public Offering and thereafter on the
anniversary of the Effective Date. The Trustee shall be entitled to be
reimbursed by the Company for its other reasonable expenses hereunder, including
the fees and expenses of its counsel it may employ in connection with the
exercise and performance of its rights and duties hereunder (excluding fees and
expenses of counsel incurred prior to the date of this Agreement), upon
presentation of appropriate documentation therefor. The Company shall not be
responsible for any other fees or charges of the Trustee except as set forth in
this Section 3.3 and as may be provided in Section 3.2 hereof (it being
expressly understood that the Property shall not be used to make any payments to
the Trustee under such Sections).

          3.4. Stockholder Vote. In connection with any vote of the holders of
the Company’s common stock issued in the Initial Public Offering (such
stockholders, the “Public Stockholders”) regarding a Business Combination, the
Company shall provide to the Trustee an affidavit or certificate of a firm
regularly engaged in the business of soliciting proxies and tabulating
stockholder votes verifying the vote of the Public Stockholders regarding such
Business Combination.

ARTICLE IV
LIMITATIONS OF LIABILITY

          The Trustee shall have no responsibility or liability for:

                    (a) Taking any action with respect to the Property, other
than as directed in Articles I and II hereof and the Trustee shall have no
liability to any party except for liability arising out of its own gross
negligence, willful misconduct or bad faith;

                    (b) Instituting any proceeding for the collection of any
principal and income arising from, or institute, appear in or defend any
proceeding of any kind with respect to, any of the Property unless and until it
shall have received written instructions from the Company given as provided
herein to do so and the Company shall have advanced or guaranteed to it funds
sufficient to pay any expenses incident thereto;

                    (c) Verifying that any of the investments selected by the
Company pursuant to Article I(c) hereof constitute United States “government
securities” within the meaning of Section 2(a)(16) of the 1940 Act or have
maturity dates of 180 days or less or that any money market funds selected by
the Company meet the conditions of Sections (c)(2), (c)(3) and (c)(4) of Rule
2a-7 promulgated under the 1940 Act;

                    (d) Refunding any depreciation in principal of any Property;

5

--------------------------------------------------------------------------------



                    (e) Assuming that the authority of any person designated by
the Company to give instructions hereunder shall not be continuing unless
provided otherwise in such designation or unless the Company shall have
delivered a written revocation of such authority to the Trustee;

                    (f) Any action taken or omitted by it, or any action
suffered by it to be taken or omitted, in good faith and in the exercise of its
own best judgment, except for its gross negligence, willful misconduct or bad
faith, whether to the other parties hereto or anyone else. The Trustee may rely
conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Trustee), statement, instrument, report or other paper or document (not only as
to its due execution and the validity and effectiveness of its provisions, but
also as to the truth and acceptability of any information therein contained)
that is believed by the Trustee, in good faith, to be genuine and to be signed
or presented by the proper person or persons. The Trustee shall not be bound by
any notice or demand, or any waiver, modification, termination or rescission of
this Agreement or any of the terms hereof, unless evidenced by a written
instrument delivered to the Trustee signed by the proper party or parties and,
if the duties or rights of the Trustee are affected, unless it shall give its
prior written consent thereto;

                    (g) Verifying the correctness of the information set forth
in the Registration Statement or confirming that any Business Combination made
by the Company or any other action taken by it is as contemplated by the
Registration Statement;

                    (h) Preparing, executing and filing tax reports, income or
other tax returns and paying any taxes with respect to income and activities
relating to the Trust Account, regardless of whether such tax is payable by the
Trust Account or the Company, including, but not limited to, income tax
obligations, it being expressly understood that, as set forth in Section 2.1
hereof, if there is any income tax obligation relating to income on the Property
in the Trust Account, as determined from time to time by the Company and
regardless of whether such tax is payable by the Company or the Trust Account,
at the written instruction of the Company, the Trustee shall make funds
available in cash from the Property in the Trust Account in an amount specified
by the Company as owing to the applicable tax authority, which amount shall be
paid directly to the Company by electronic funds transfer, account debit or
other method of payment, and the Company shall forward such payment to the
taxing authority; and

                    (i) Verifying calculations, qualifying or otherwise
approving Company requests for distributions pursuant to Article I(i) and
Sections 2.1, 2.2, 2.3 and 2.4 hereof.

                    (j) (i) Special, consequential or punitive damages, (ii)
acts or omissions of securities depositories, brokers or dealers; or (iii) any
losses due to forces beyond the control of the Trustee, including without
limitation, strikes, work stoppages, acts of war or terrorism, insurrection,
revolution, nuclear or natural catastrophes or acts of

6

--------------------------------------------------------------------------------



God and interruptions, loss or malfunctions of utilities, communications or
computer (software and hardware) services.

          The Trustee:

                    (aa) shall not (by virtue of this Agreement or the
performance of its duties hereunder) be held to any obligations, duties
(including fiduciary duties) or relationship of agency or trust for or with the
Public Stockholders or the Representatives;

                    (bb) shall have no duties or obligations other than those
specifically set forth in this Agreement and no duties or obligations shall be
implied;

                    (cc) shall be able to consult with counsel satisfactory to
it (including counsel for the other parties hereto) and the advice or opinion of
such counsel, after consultation with the Company and its counsel, shall be full
and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in accordance with the
advice or opinion of such counsel;

                    (dd) shall not, notwithstanding any provision of this
Agreement to the contrary, be required to make any payment hereunder until
sufficient funds are actually received by the Trustee; and

                    (ee) shall not be required to take any action hereunder if
the Trustee shall have reasonably determined, or shall have been advised by
counsel, that such action is likely to result in liability on the part of the
Trustee or is contrary to the terms hereof or is otherwise contrary to law.

          In carrying out its duties and obligations hereunder, the Trustee may
do so by or through agents or affiliates disclosed or referenced in any account
agreement signed by the Company or otherwise reasonably acceptable to the
Company. The rights, privileges, protections, immunities and benefits provided
to the Trustee hereunder (including its right to be indemnified) are extended
to, and shall be enforceable by, any such agents or affiliates.

ARTICLE V
WAIVER OF CLAIMS AGAINST TRUST ACCOUNT

          The Trustee hereby waives any and all right, title, interest or claim
of any kind (“Claim”) that the Trustee may have against the Property held in the
Trust Account, and hereby agrees not to seek recourse, reimbursement, set-off,
payment or satisfaction for any Claim against the Trust Account for any reason
whatsoever. In the event that the Trustee has a claim against the Company under
this Agreement, including, without limitation, Section 3.2, the Trustee will
pursue such claim solely against the Company and not against the Property held
in the Trust Account.

7

--------------------------------------------------------------------------------



ARTICLE VI
TERMINATION

          This Agreement shall terminate as follows:

                    (a) If the Trustee gives written notice to the Company that
it desires to resign under this Agreement, the Company shall use its reasonable
efforts to identify a successor trustee, during which time the Trustee shall
continue to act in accordance with the terms of this Agreement. At such time
that the Company notifies the Trustee that a successor trustee has been
appointed by the Company and has agreed to become subject to the terms of this
Agreement, the Trustee shall transfer the management of the Trust Account to the
successor trustee, including but not limited to the transfer of copies of the
reports and statements relating to the Trust Account, whereupon this Agreement
shall terminate; provided, however, that, in the event that the Company does not
identify a successor trustee within 60 days of receipt of the resignation notice
from the Trustee, the Trustee may apply to a court of competent jurisdiction in
the state or federal courts of New York or Delaware for the appointment of a
successor trustee; or

                    (b) At such time that the Trustee has completed the
liquidation of the Trust Account in accordance with the provisions of Article
I(i) hereof, and distributed the Property in accordance with the provisions of
the applicable Termination Letter, this Agreement shall terminate except with
respect to Section 3.2 hereof.

ARTICLE VII
MISCELLANEOUS

          7.1. Procedures for Funds Transfer. The Company and the Trustee each
acknowledge that the Trustee will follow the security procedures set forth below
with respect to funds transferred from the Trust Account. Upon receipt of
written instructions, the Trustee will confirm such instructions with an
Authorized Individual for the Company at an Authorized Telephone Number listed
on Exhibit C attached hereto. The Company and the Trustee will each restrict
access to confidential information relating to such security procedures to
authorized persons. Each party must notify the other party immediately if it has
reason to believe unauthorized persons may have obtained access to such
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee will rely upon account numbers or other identifying
numbers of a beneficiary, beneficiary’s bank or intermediary bank, rather than
names. The Trustee shall not be liable for any loss, liability or expense
resulting from any error in an account number or other identifying number,
provided it has accurately transmitted the numbers provided.

          7.2. Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware, without
giving effect to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction.

8

--------------------------------------------------------------------------------



          7.3. Counterparts. This Agreement may be executed in several original
or facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

          7.4. Complete Agreement; Amendment; Waiver of Trial by Jury. This
Agreement contains the entire agreement and understanding of the parties hereto
with respect to the subject matter hereof. This Agreement or any provision
hereof may only be changed, amended, waived or modified by a writing signed by
each of the parties hereto; provided, however, that no such change, amendment,
waiver or modification may be made without the prior written consent of the
Representatives. As to any claim, cross-claim or counterclaim in any way
relating to this Agreement, each party waives the right to trial by jury.

          7.5. Consent to Jurisdiction. The parties hereto consent to the
non-exclusive jurisdiction and venue of any state or federal court located in
the State of Delaware, for purposes of resolving any disputes hereunder. The
parties hereto also submit to the non-exclusive jurisdiction and venue of any
state or federal court located in the State of New York, and hereby waive any
objection to such jurisdiction and that such courts represent and inconvenient
forum.

          7.6. Notice; Consent; Requests. Any notice, consent or request to be
given in connection with any of the terms or provisions of this Agreement shall
be in writing and shall be sent by express mail or similar private courier
service, by certified mail (return receipt requested), by hand delivery or by
facsimile transmission:

 

 

 

 

if to the Trustee, to:

 

 

 

Wilmington Trust Company

 

 

Rodney Square North
1100 N. Market Street

 

 

Wilmington, Delaware 19890

 

 

Attn: Erik Saville

 

 

Fax No.: (302) 636-4149

 

 

if to the Company, to:

 

 

 

Trian Acquisition I Corp.

 

 

280 Park Avenue, 41st Floor

 

 

New York, New York 10017

 

 

Attn: Chief Legal Officer

 

 

Fax No.: (212) 451-3216

9

--------------------------------------------------------------------------------




 

 

 

 

in either case with a copy to:

 

 

 

Deutsche Bank Securities Inc.

 

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

 

c/o Deutsche Bank Securities Inc.

 

 

60 Wall Street

 

 

New York, New York 10005

 

 

Attn: Equity Capital Markets - Syndicate Manager

 

 

 

 

and

 

 

Deutsche Bank Securities Inc.

 

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

 

c/o Deutsche Bank Securities Inc.

 

 

60 Wall Street

 

 

New York, New York 10005

 

 

Attn: General Counsel

 

 

Fax No.: (212) 797-4561

 

 

 

 

and

 

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

 

 

1285 Avenue of the Americas

 

 

New York, New York 10019

 

 

Attn: John C. Kennedy, Esq.

 

 

Fax No.: (212) 757-3990

 

 

 

 

and

 

 

Cleary Gottlieb Steen & Hamilton LLP

 

 

One Liberty Plaza

 

 

New York, New York 10006

 

 

Attn: Raymond B. Check, Esq.

 

 

Fax No.: (212) 225-3999

          7.7. Assignability. This Agreement may not be assigned by the Trustee
without the prior written consent of the Company and the Representatives.

          7.8. Authority to Contract. Each of the Trustee and the Company hereby
represents that it has the full right and power and has been duly authorized to
enter into this Agreement and to perform its respective obligations as
contemplated hereunder.

          7.9. Publicity. The Trustee hereby consents to the inclusion of
Wilmington Trust Company in the Registration Statement and other materials
relating to the Initial Public Offering.

10

--------------------------------------------------------------------------------



          7.10. Third Party Beneficiaries. Each of the Company and the Trustee
hereby acknowledge that the Representatives are third party beneficiaries of
this Agreement.

[Remainder of this page left intentionally blank]

11

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have duly executed this Agreement as
of the date first written above.

 

 

 

 

WILMINGTON TRUST COMPANY

 

 

 

By:

/s/ James Lawler

 

 

--------------------------------------------------------------------------------

 

 

Name: James Lawler

 

 

Title: Vice President

 

 

 

TRIAN ACQUISITION I CORP.

 

 

 

By: 

/s/ Greg Essner

 

 

--------------------------------------------------------------------------------

 

 

Name: Greg Essner

 

 

Title: Treasurer, Chief Financial Officer
          and Assistant Secretary

12

--------------------------------------------------------------------------------



SCHEDULE A

 

 

 

Fee Item

Time and Method of Payment

Amount

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Initial acceptance
fee

Initial closing of the Initial Public
Offering by wire transfer

$1000

 

 

 

Annual fee

First year, initial closing of the Initial
Public Offering by wire transfer;
thereafter on the anniversary of the
Effective Date by wire transfer or check

$3000

 

 

 

Transaction
processing fee for
disbursements to
Company under
Article I(i) and
Sections 2.1, 2.2
and 2.3

Deduction by Trustee from accumulated
income following disbursement made to
Company under Section 2

$  250

13

--------------------------------------------------------------------------------



EXHIBIT A

[Letterhead of Company]

Wilmington Trust Company
Rodney Square North
1100 N. Market Street
Wilmington, Delaware 19890
Attn: Corporate Trust Administration

 

 

 

 

Re: Trust Account No.

Termination Letter

Ladies and Gentlemen:

                    Pursuant to Article I(i) of the Investment Management Trust
Agreement between Trian Acquisition I Corp. (“Company”) and Wilmington Trust
Company (“Trustee”), dated as of January 23, 2008 (“Trust Agreement”), this is
to advise you that the Company has entered into an agreement (“Business
Agreement”) with [          ] “Target Business”) to consummate a business
combination with Target Business (the “Business Combination”) on or about
[insert date]. The Company shall notify you at least 48 hours in advance of the
actual date of the consummation of the Business Combination (“Consummation
Date”).

                    In accordance with the terms of the Trust Agreement, we
hereby authorize you to commence liquidation of Trust Account No.
________________ (the “Trust Account”) to the effect that, on the Consummation
Date, all of funds held in the Trust Account will be immediately available for
transfer to the account or accounts that the Company shall direct in writing.

                    At least 2 business days prior to the Consummation Date, the
Company shall deliver to you written instructions (either by fax or e-mail) with
respect to the transfer of the funds held in the Trust Account (“Instruction
Letter”); and on the Consummation Date, counsel for the Company shall deliver to
you written notification (either by fax or e-mail) that the Business Combination
has been consummated (“Counsel’s Letter”). You are hereby directed and
authorized to transfer the funds held in the Trust Account on the Consummation
Date, in accordance with the terms of the Instruction Letter. In the event that
certain deposits held in the Trust Account may not be liquidated by the
Consummation Date without penalty, you will notify the Company of the same and
the Company shall direct you as to whether such funds should remain in the Trust
Account and distributed after the Consummation Date to the Company. Upon the
distribution of all the funds in the Trust Account pursuant to the terms hereof,
the Trust Agreement shall be terminated and the Trust Account closed.

                    In the event that the Business Combination is not
consummated on the Consummation Date described in the notice thereof and we have
not notified you on or before the original Consummation Date of a new
Consummation Date, then the funds

14

--------------------------------------------------------------------------------



held in the Trust Account shall, upon written instruction from the Company, be
redeposited as provided in the Trust Agreement on the business day immediately
following the Consummation Date as set forth in the notice.

 

 

 

 

Very truly yours,

 

 

 

TRIAN ACQUISITION I CORP.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:


 

 

cc:

Deutsche Bank Securities Inc.

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated.

15

--------------------------------------------------------------------------------



EXHIBIT B

[Letterhead of Company]

Wilmington Trust Company
Rodney Square North
1100 N. Market Street
Wilmington, Delaware 19890
Attn: Corporate Trust Administration

 

 

 

 

Re: Trust Account No.

Termination Letter

Ladies and Gentlemen:

                    Pursuant to Article I(i) of the Investment Management Trust
Agreement between Trian Acquisition I Corp. (“Company”) and Wilmington Trust
Company (“Trustee”), dated as of January 23, 2008 (“Trust Agreement”), this is
to advise you that the Company has been dissolved due to its inability to effect
a Business Combination within the time frame specified in the Company’s
prospectus relating to its Initial Public Offering. Capitalized terms used but
not defined herein shall have the meanings set forth in the Trust Agreement.

                    Attached hereto is a certified copy of the Certificate of
Dissolution as filed with the Secretary of State of Delaware. In accordance with
the terms of the Trust Agreement, we hereby authorize you, to commence, as
promptly as practicable, liquidation of the Trust Account and distribution of
the funds in the Trust Account to [          ] (the “Designated Paying Agent”)
on behalf of the Company. You will notify the Company and the Designated Paying
Agent in writing at [insert address] as to when all such funds will be available
for immediate transfer (the “Transfer Date”). The Designated Paying Agent shall
thereafter notify you as to the account or accounts of the Designated Paying
Agent that the funds in the Trust Account should be transferred to on the
Transfer Date so that the Designated Paying Agent may commence distribution of
such funds in accordance with the Company’s instructions. You shall have no
obligation to oversee the Designated Paying Agent’s distribution of the funds.
Upon the payment to the Designated Paying Agent of all the funds in the Trust
Account, the Trust Agreement shall terminate in accordance with the terms
thereof.

 

 

 

 

Very truly yours,

 

 

TRIAN ACQUISITION I CORP.

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:


 

 

cc:

Deutsche Bank Securities Inc.

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated.

16

--------------------------------------------------------------------------------



EXHIBIT C

 

 

 

AUTHORIZED INDIVIDUAL(S)

 

AUTHORIZED

FOR TELEPHONE CALL BACK

 

TELEPHONE NUMBER(S)

 

 

 

Company:

 

 

 

 

 

TRIAN ACQUISITION I CORP.
280 Park Avenue, 41st Floor
New York, New York 10017
Attn: Edward P. Garden or Greg Essner

 

(212) 451-3000

 

 

 

Trustee:

 

 

 

 

 

WILMINGTON TRUST COMPANY
Rodney Square North
1100 N. Market Street
Wilmington, Delaware 19890
Attn: Corporate Trust Administration,
Erik Saville

 

(302) 636-5200

17

--------------------------------------------------------------------------------